DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Notice of Allowance is in response to the pre-appeal conference held in response to the pre-appeal brief request filed 03/16/2021.
Claims 1,3,6-7,9-15,17-18 and 21 are allowable. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding the subject matter eligibility, the combination of additional elements found in the claims result in a practical application and significantly more than the abstract idea. 
Regarding the section 103 rejection, the prior art of record, including Brenner (U.S. Pub. No. 2007/0067186 A1), Kubey (U.S. Pub. No. 2018/0075212 A1), Hicks (U.S. Pub. No. 2007/0226009 A1), Tripoli (U.S. Pub. No. 2011/0184753 A1), Wiley (U.S. Pub. No. 2007/0162303 A1) and Bezdek (U.S. Pub. No. 2014/0244279 A1), do not disclose or render obvious the invention as claimed.
The closest foreign reference, Rourke (WO 2014/151911 A1), that relates to systems for filling and managing a patient’s medical prescriptions, does not disclose or render obvious the claimed invention. 
Additionally, the closest non-patent literature reference, Johansen ME, Richardson C. Estimation of Potential Savings Through Therapeutic Substitution, JAMA Intern Med. 2016;176(6):769–775. doi:10.1001/jamainternmed.2016.1704, does not disclose or render obvious the claimed invention.  While this references discloses estimating savings .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.